PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/713,944
Filing Date: 25 Sep 2017
Appellant(s): Namiki, Kensuke



__________________
Natalie D. Kadievitch 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/26/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim Rejections - 35 USC § 103

Claims 1, 3, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (US 2015/0125563), hereinafter Shiraishi.

(2) Response to Argument

The appellant argues that feature A (“at least part of the feed hole is covered by a side surface of the cylindrical portion that is the distal end portion of the plunger, at least from a start of the retracting movement to an end of the retracting movement”) cannot be derived from Fig. 5 and that the claimed configuration is advantageous because it reduces stagnation of molding material.
The examiner argues that Fig. 5 of Shiraishi, with the modification of substituting in a cylindrical plunger from other embodiments (Figs. 1 and 2), does teach feature A. The examiner further argues that while there may be an advantage to using the mixing unit, Shiraishi explicitly suggests that the molding operation may be performed without 

The applicant argues that modifying Fig. 5 by replacing its plunger with the plunger of Figs. 2-4 is hindsight.
The examiner argues that this modification would be within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure. The modification is a simple substitution and cites rationale for the modification from Shiraishi.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ERIC T CHEN/Examiner, Art Unit 1748                                                                                                                                                                                                        
Conferees:
/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748
                                                                                                                                                                                                        /Blaine Copenheaver/
Quality Assurance Specialist, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires